Citation Nr: 0215534	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-17 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative duodenal ulcer disease with gastrointestinal 
reflux disease and Barrett's-type esophagitis, currently 
evaluated as 40 percent disabling.  

(The issue of an increased rating for the service-connected 
ventral hernia will be the subject of a later decision).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife and daughter



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
RO that denied an increased rating for the service-connected 
postoperative duodenal ulcer disease, greater than 20 
percent, and for the service-connected ventral hernia, 
greater than 40 percent.  

In May 2000, a hearing was held before the undersigned Member 
of the Board who was designated by the Chairman of the Board 
to conduct the hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).  

The Board remanded the case to the RO in May 2000 for 
additional development of the record.  

In a rating decision in January 2002, the RO granted service 
connection for gastrointestinal reflux disease and for 
Barrett's-type esophagitis and assigned a 40 percent rating 
for the service-connected gastrointestinal disability, 
effective on May 3, 2002.  

Furthermore, in a May 2002 rating decision, the RO assigned a 
total compensation rating based on individual unemployment, 
effective on May 3, 2000. 

Finally, the Board is undertaking additional development on 
the issue of an increased rating for the service-connected 
ventral hernia pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected gastrointestinal disability is 
shown to be manifested by complaints of stomach pain and 
burning, reflux and regurgitation, occasional vomiting and 
diarrhea, resulting in some incapacitation; more than 
moderate continuous disablement due to duodenal ulcer disease 
is not demonstrated.  

3.  The veteran is not shown to suffer from additional 
disability manifested by impairment of health with anemia or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four days or more time per year or 
symptoms of dysphagia, pyrosis and regurgitation with 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating, 
higher than 40 percent, for the service-connected duodenal 
ulcer with gastrointestinal reflux disease and Barrett's-type 
esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114 
including Diagnostic Codes 7305, 7346 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In May 1997, the veteran underwent a VA examination and had 
complaints of having upper abdominal discomfort with 
regurgitation that led to heartburn and ulcer symptoms that 
became worse on an empty stomach.  The veteran received 
partial relief with food or alkali, but was not able to eat 
spicy or greasy food and stated that solid food would often 
"hang up" in the retrosternal area.  

Furthermore, the veteran reported having occasional nausea, 
occasional vomiting, and variable degrees of pain with 
antacid use or postural changes, but stated that he usually 
obtained relief within a short period of time.  No anorexia, 
malaise or weight loss was reported.  The examiner diagnosed 
the veteran as having, in part, duodenal ulcer disease and 
gastroesophageal disease.  

During the November 1998 hearing at the RO, the veteran 
testified that he experienced pain in his stomach that 
worsened with worry, vomiting, coughing up blood, and black 
tarry stools.  The veteran further stated that he would be 
incapacitated about once a month for two or three days.  

The veteran also testified at the May 2000 hearing before the 
undersigned Member of the Board that he experienced constant 
pain that was not fully relieved with medication and diarrhea 
and had to restrict his diet.  He did not suffer from anemia, 
inconsistent weight or malabsorption of vitamins.  
Furthermore, the veteran stated that he had to lay down three 
or four times a day because of his ulcer symptoms and was on 
Social Security Disability.  Finally, the veteran testified 
that a growth was discovered in his stomach that was 
diagnosed as Barrett's esophagitis secondary to the ulcer.  

A VA radiology report, received by the Board in May 2000, 
shows that the veteran underwent an upper gastrointestinal 
series.  The radiologist found a decrease in the primary 
esophageal peristalsis, no esophageal strictures or stenosis, 
and a suggestion of a coarsening and nodularity of the mucosa 
involving the gastric fundus and cardia, as well as the 
gastric outlet obstruction, which was the result of focal 
gastroduodenitis.  

Furthermore, the radiologist reported no active ulcer crater 
or gastric outlet obstruction.  Finally, the report shows 
that a faint area of focal nodularity of the mucosa involving 
the superior cornu of the duodenal bulb was suspect for focal 
edematous changes as a result of a hypertrophied Brunner's 
gland, superficial mucosal ulceration, "etc."  A biopsy of 
the distal esophagus revealed chronic esophagitis with 
Barrett's-type metaplasia and no dysplasia.  

In September 2001, the veteran underwent another VA 
examination and voiced complaints of having intermittent 
dysphagia, but stated that the food did go down eventually.  
He reported having frequent substantial burning that was 
helped by medication.  The veteran also stated that he did 
not actually vomit very often or pass or vomit blood, but had 
frequent reflux regurgitation.  The veteran reported no 
history of requiring dilatations or significant changes in 
weight.  

The examiner stated that the veteran suffered from typical 
gastroesophageal reflux disease and was being treated with 
moderate satisfaction.  There was no evidence of obstruction 
or spasm needing dilatation.  The examiner diagnosed the 
veteran as having gastroesophageal reflux disease and 
esophagitis secondary to gastroesophageal reflux disease with 
esophageal manoplasia.  

In conclusion, the VA examiner further reported that the 
Barrett's esophagitis and manoplasia was the result of the 
gastroesophageal reflux disease, which was probably secondary 
to the duodenal ulcer disease.  The examiner opined that the 
veteran suffered from several related disease processes that 
had overlapping symptoms and could not be easily separated.  
The examiner indicated that his symptoms were due mostly to 
the peptic ulcer disease and the surgery therefor.  

Furthermore, the file also contains VA treatment records, 
dated from 1996 through 2001, which showed a history of 
treatment for complaints of burning, reflux and 
regurgitation, epigastric discomfort, vomiting, esophagitis 
and dysphagia.  

More recently records were submitted that showed that the 
veteran had been hospitalized by VA in May 2001 for abdominal 
pain.  Upon examination, tenderness was noted in the lower 
abdominal quadrant.  X-ray studies revealed minimal dilated 
loop and no air fluid level.  Following treatment, the pain 
subsided and x-rays revealed a normal gas pattern.  A biopsy 
of the "EG" junction, revealed gastroesophageal mucosa with 
chronic inflammation and reactive epithelia changes.  
Furthermore, alcian blue/pas stain for acid mucin was 
positive, consistent with Barrett's esophagus.  No dysplasia 
was seen.  

During hospitalization, the veteran also underwent an 
esophagogastroduoden-oscopy, which revealed no duodenum 
abnormalities and normal mucosa in the stomach and esophagus.  
Likewise, further x-ray studies revealed some gas present in 
both the large and small bowel with no free air or unusual 
calcifications.  None of the loops was dilated, and there was 
nothing to suggest ileus or obstruction.  

Likewise, following the hospitalization, a telephone triage 
note states that the veteran had complaints of substernal 
pain, but denied signs of bleeding, bloody stools, vomiting 
blood, difficulty swallowing or signs of obstruction.  The 
veteran was instructed to treat with antacids.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 1998 Statement of 
the Case and April 1999, July 1999, and January 2002 
Supplemental Statements of the Case, as well as the July 2001 
letter, issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder, 
including records submitted by the Social Security 
Administration.  Likewise, the veteran underwent a VA 
examination in conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).   

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that the service-connected 
gastrointestinal disability is more than disabling than the 
currently assigned 40 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski  , 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The Board has reviewed the veteran's claims for increased 
evaluations in light of the history of the disabilities; 
however, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 
4.114 provides that ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

In this case, the veteran is currently rated under Diagnostic 
Code 7305.  

Pursuant to Diagnostic Code 7305, a 20 percent evaluation is 
warranted when there is evidence of a moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration or with continuous 
moderate manifestations.  

A 40 percent rating is assigned when the disability is 
moderately severe, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

Finally, a 60 percent rating is warranted when the disability 
is severe with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114 (2001).  

After carefully reviewing the evidence of record, the Board 
concludes that the currently assigned 40 percent rating 
adequately compensates the veteran for the now service-
connected duodenal ulcer disease with the gastrointestinal 
reflux disease and Barrett's-type esophagitis.  

While the Board recognizes that the veteran suffers from a 
history of pain, burning, diarrhea and reflux that results in 
a restricted diet and some incapacitation, the evidence does 
not show that the service-connected disability picture does 
not reflect an overall level of impairment as to warranted 
the assignment of a higher rating in accordance with the 
provisions of 38 C.F.R. § 4.114.  

Although the veteran testified in the November 1998 hearing 
that he did suffer from occasional vomiting, coughing up 
blood and black tarry stools, the evidence does not show that 
he experiences more than continuous moderate manifestations.  

He is not shown to experience impairment of health manifested 
by anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year due to the service-connected 
postoperative duodenal ulcer disease.  

During the September 2001 VA examination, the veteran stated 
that he experienced frequent reflux regurgitation.  Likewise, 
following the May 2001 hospitalization, the veteran reported 
having abdominal pain, but stated that there were no signs of 
bleeding, bloody stools or vomiting of blood.  

Similarly, the veteran is not shown to warrant a higher 
rating when considering the provisions of Diagnostic Code 
7346 (hiatal hernia) for gastrointestinal reflux disease.  
The evidence again does not reflect a disability picture that 
he has experienced persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2001) (emphasis added).

Therefore, the preponderance of the evidence is against the 
claim.  Thus, the benefit of the doubt doctrine does not 
apply, and a rating higher than 40 percent for the veteran's 
service-connected duodenal ulcer disease with 
gastrointestinal reflux disease and Barrett's-type 
esophagitis is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

An increased rating for the service-connected duodenal ulcer 
disease with gastrointestinal reflux disease and Barrett's-
type esophagitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

